      Case 2:18-cv-02684-EJM Document 273 Filed 04/19/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Deshawn Briggs, et al.,                        No. CV-18-02684-PHX-EJM
10                 Plaintiffs,                      ORDER
11   v.
12   County of Maricopa, et al.,
13                 Defendants.
14
15          Pending before the Court is Plaintiffs’ unopposed Motion for Extension of Time to

16   Respond to TASC’s Motion for Summary Judgment (Second Request). Plaintiffs request

17   an extension of three business days, until April 27, 2021. IT IS HEREBY ORDERED
18   granting Plaintiffs’ Motion. (Doc. 272).

19          Dated this 19th day of April, 2021.

20
21
22
23
24
25
26
27
28
